Exhibit 10.4


Independent Management Agreement


This Management Agreement (the "Agreement") is entered Into this 2nd day of
January 2008, by and between TEAM Nation Holding Corporation ("TEAM") located at
8707 Research Drive, Irvine, CA 92618 and Callfornla Counties Title Company (the
"Company"), located at: 8707 Research Drive, Irvine CA 92618.


 In consideration of the mutual promised made herein, as follows:


Term of Agreement


This Agreement will become effective on the 2nd day of January 2000, and will
continue for five (5) years from the date hereof unless othenivise terminated.


Services Rendered by TEAM


TEAM will be engaged, on behalf of the Company, to actively manage title
operations, escrow operations, HR and accounting services and sales and
marketing efforts for the Company.


Compensation


In consideration for the above identified management services, the Company
agrees to pay TEAM the sum equal to $100,000 a month, plus a quarterly bonus
determined and approved by the Company's board of directors. Bonuses can be paid
by the 15th of the month after the conclusion of each quarter of a calendar
year, or as otherwise determined by the Company's board of directors.
Additionally, TEAM may choose to defer earned bonuses to a time mutually agreed
upon by both parties.


Tools and Instruments


TEAM will supply all tools, equipment, and supplies required to perform the
services under this Agreement.


Assignment


Neither this Agreement nor any duties or obligations under this Agreement may be
assigned by TEAM or Company without the prior written consent of TEAM and
Company.


Termination of Agreement


Notwithstanding any other provisions of this Agreement, either party hereto may
terminate this Agreement at any time by giving five (5) days written notice to
the other party.


Notices


Any notices to be given hereunder by either party to the other may be affected
either by personal delivery or by mail, registered or certified, postage prepaid
with return receipt requested. Mailed notices shall be addressed to the parties
at the addresses appearing in the introductory paragraph of this Agreement, but
each party may change that address by written notice in accordance with this
paragraph. Notices delivered personally shall be deemed communicated as of the
date of actual receipt; mailed notices shall be deemed communicated as of three
(3) days after the date of mailing.


Entire Agreement


This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the performance of services
by Contractor for Company, and contains all of the covenants and agreements
between the parties with respect to the rendering of such services in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promised, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.


Partial invalidity


If any provision of this Agreement is held by a court of competentjurisdiction
to be invalid, void, or unenforceable, the remaining provisions shall
nevertheless continue in full force without belng impaired or invalidated in any
way.


Governing Law


This Agreement shall be governed by and construed ln accordance with the laws of
the State of California.


TEAM, by /s/ Janis Okerlind                           Date: 1/2/2008
                 Janis Okerlind, EVP


Company, by /s/ Dennis R. Duffy                   Date: 1/2/2008
                      Dennis R. Duffy, President

